     Case 1:21-cv-00155-NONE-EPG Document 41 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
     JOHN WESLEY WILLIAMS,                                  Case No. 1:21-cv-00155-NONE-EPG (PC)
11
                                             Plaintiff, ORDER GRANTING IN PART
12                                                      DEFENDANTS’ REQUEST FOR
                     v.                                 EXTENSION OF TIME TO RESPOND TO
13                                                      PLAINTIFF’S COMPLAINT AND TO
                                                        SUBMIT DISCOVERY AND SCHEDULING
14   BEER, et al.,                                      STATEMENT

15                                        Defendants.
                                                            (ECF No. 39)
16

17         On September 3, 2021, Defendants requested “that the Court extend the time for them to

18   respond to Plaintiff’s operative complaint and to submit a discovery and scheduling statement

19   until after the Court rules on Defendants’ pending motion to stay this matter and screens

20   Plaintiff’s pending amended complaint.” (ECF No. 39, p. 1).

21         Given Plaintiff’s pending motion for leave to amend and Defendants’ pending motion to

22   stay, the Court finds good cause to grant Defendants’ request in part. Defendants do not need to

23   respond to Plaintiff’s original complaint or file a discovery and scheduling statement at this time.

24   \\\

25   \\\

26   \\\

27   \\\

28   \\\
                                                        1
     Case 1:21-cv-00155-NONE-EPG Document 41 Filed 09/03/21 Page 2 of 2


 1        The Court will reset these deadlines after Defendants’ motion to stay (ECF No. 37) and

 2   Plaintiff’s motion for leave to amend (ECF No. 34) have been resolved.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    September 3, 2021                         /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
